Citation Nr: 1827426	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-47 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing before the undersigned in March 2014.  A transcript is of record.  The Board remanded this case in October 2014 and December 2016 for further development. 

The Board notes that the issue of service connection for PTSD was granted by the RO in December 2017.  That award constitutes a full grant of the disability sought, and that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the delay, but finds another remand is necessary for further development.

On remand, efforts should be undertaken to ensure that the Veteran's complete service treatment records have been obtained, as she stated that she was treated for her wrists at the Brooke Army Medical Center Annex at Fort Sam Houston, from July 1979 to November 1979.  The Veteran should also be scheduled for a VA examination of her wrists in order to obtain a medical opinion, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain complete copy of the Veteran's service treatment records, to specifically include all records from Brooke Army Medical Center Annex at Fort Sam Houston, dated from July 1979 to November 1979.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of her wrists.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. All indicated testing should be conducted. 

The examiner should identify all current disorders of the Veteran's wrists, to include any carpal tunnel syndrome. 

The examiner should then offer an opinion as to whether it is at least as likely as not that any currently diagnosed disorder of the wrists had its clinical onset during active service or is related to any incident of service.  In making this determination, the examiner should consider the Veteran's lay statements regarding her fingers going numb while in service in South Korea, as well as her VA treatment records showing that she was treated for numbness and pain in both hands in December 1988, and her neurology consultation on April 12, 1989, showing that she gave a history of hand numbness for eight years which was intermittent at first and becoming more frequent, lasting longer, and associated with pain.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case, and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

